 


109 HR 16 IH: Tribal Labor Relations Restoration Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 16 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Hayworth (for himself, Mr. Boehner, and Mr. Paul) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To clarify the rights of Indians and Indian tribes on Indian lands under the National Labor Relations Act. 
 
 
1.Short titleThis Act may be cited as the Tribal Labor Relations Restoration Act of 2005. 
2.Definition of employerSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended— 
(1)in paragraph (2), by inserting or any business owned and operated by an Indian tribe and located on its Indian lands, after subdivision thereof; and 
(2)by adding at the end the following: 
 
(15)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(16)The term Indian means any individual who is a member of an Indian tribe. 
(17)The term Indian lands means— 
(A)all lands within the limits of any Indian reservation; 
(B)any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation; and 
(C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a federally recognized Indian tribe.. 
 
